DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sen et al. U.S. Patent Application Publication Number 2022/0207128 A1 (hereinafter Sen).

As per claims 1, 10, Sen discloses a method (see method of sharing information between a first device and second device on page 8 section [0168]) comprising: 
detecting, by a first user device associated with a first user account (see a television 12, or first user device as claimed, on page 13 section [0253] and Figure 8), a second user device (see phone 18, or second user device as claimed, on page 13 section [0253]) within a threshold distance (see detecting a device that is nearby on the network and may be added to information sharing on page 9 section [0192] and see using distance to determine if the device is allowed to share the information on page 10 section [0193]) of the first user device (see television 12 initiate sharing session step 804 on page 13 section [0253] and Figure 8); 
presenting, by the first user device, information identifying the second user device (see presenting to user 10 to accept or reject the sharing request for device step 810 by the television 12 on page 13 section [0257]); 
receiving, by the first user device, a first user input selecting the second user device (see user 10 accepts the sharing request using context control panel 300 for the device on page 13 section [0259] and step 816 on Figure 8); 
in response to receiving the first user input, establishing a communication channel with the second user device (see television 12 has permission to share data for the requested context on page 13 section [0262]); 
receiving, by the first user device, content personalization data from the second user device, wherein the content personalization data corresponds to a second user account (see phone 18, or second user device as claimed, transmit data to the television 12 on page 13 section [0262]); 
generating, by the first computing device, content item suggestions based on the content personalization data received from the second user device (see television 12 using shared data from phone 18 to generating suggestion for television programs on page 14 section [0286] and see suggesting program using historic viewing habits on page 14 section [0285] and see smart recommendations based on context history shared between devices on page 15 section [0312]); 
receiving, by the first computing device, a second user input selecting a particular content item from the content suggestions (see user select the suggested program on page 14 section [0286]); and 
presenting, by the first computing device, the selected content item (see user watches television 12 the suggested programming (see user select the suggested program on page 14 section [0286]).

As per claims 2, 11, Sen discloses the method of claim 1, wherein the second user account is the first user account (see just the user 10 on a single account watching the TV on page 15 section [0309]).

As per claims 3, 12, Sen discloses the method of claim 1, wherein the second user account is distinct from the first user account (see a group of users watching TV on different devices and accounts on page 15 section [0309]).

As per claims 4, 13, Sen discloses the method of claim 1, wherein the content personalization data includes identification for a particular user corresponding to the second user account, user preferences associated with the particular user (see each user preference is tracked individually on page 15 section [0309]), and historical user activity data associated with the particular user (see user historic data is being tracked on page 3 section [0044]).

As per claims 5, 14, Sen discloses the method of claim 1, further comprising: in response to the second user input, initiating, by the first user device, user activity monitoring on the second user device (see monitoring user activity on the device such as GPS sensor on phone 18, or second user device as claimed, on page 14 section [0281]); and receiving, by the first user device, current user activity data from the second user device, the current activity data describing a current activity of a particular user corresponding to the second user account (see phone 18, or second user device as claimed, monitoring user activity and sharing information to television 12, or first user device as claimed, on page 13 section [0262] and see phone 18 sharing current activity data such as arrival time and stress rate on page 14 section [0286]).

As per claims 6, 15, Sen discloses the method of claim 1, further comprising: detecting, by the first user device, a termination event associated with the selected content item (see determining connection status of the application on page 4 section [0077]); and in response to detecting the termination event, deleting, by the first user device, at least a portion of the content personalization data from the first user device (see permission of device storing content personalization data is determined by permission on page 4 section [0077] and see different permission levels of device on accessing content personalization data is set on page 10 section [0209] and see permission levels of devise is set differently such as a personal device with high trust level and a public device with low trust level and only have permission to access and not storing the personal data on page 10 section [0194]).


As per claims 7, 16, Sen discloses the method of claim 5, further comprising: detecting, by the first user device, a termination event associated with the selected content item (see determining connection status of the application on page 4 section [0077] and see sharing of data such as GPS on page 14 section [0281]); and in response to the termination event, deleting, by the first user device, the current activity data from the first user device (see permission of device storing content personalization data is determined by permission on page 4 section [0077] and see different permission levels of device on accessing content personalization data is set on page 10 section [0209] and see permission levels of devise is set differently such as a personal device with high trust level and a public device with low trust level and only have permission to access and not storing the personal data on page 10 section [0194]).

As per claims 8, 17, Sen discloses the method of claim 1, further comprising: detecting, by the first user device, a termination event associated with the selected content item (see determining connection status of the application on page 4 section [0077] and see sharing of data such as GPS on page 14 section [0281]), wherein the termination event is detected based on the current user activity data received from the second user device (see sharing of data such as GPS on page 14 section [0281]); and terminating, by the first user device, the presentation of the selected content item (see permission of device storing content personalization data is determined by permission on page 4 section [0077] and see different permission levels of device on accessing content personalization data is set on page 10 section [0209] and see permission levels of devise is set differently such as a personal device with high trust level and a public device with low trust level and only have permission to access and not storing the personal data on page 10 section [0194]).

As per claims 9, 18, Sen discloses the method of claim 1, further comprising: detecting, by the first user device, a termination event associated with the selected content item, wherein the termination event is detected in response to a change in state of the first user device (see determining the status of the device on page 5 section [0086]); and causing, by the first user device, the second user device to cease user activity monitoring (see determining connection status of the application on page 4 section [0077] and see sharing of data such as GPS on page 14 section [0281]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han U.S. Patent Application Publication Number 2018/0367843 A1.  Client device content recommendation convergence (see section [0068]). 
Ramakrishnan et al. U.S. Patent Application Publication Number 2015/0121413 A1.  Device transmitting media-related activities to server and media recommendation (see Abstract).
Van Vliet et al. U.S. Patent Number 10,757,216 B1.  Group item recommendations to user devices (see Abstract).
Le Strat et al. U.S. Patent Application Publication Number 2020/0374324 A1.  Collaboration channel and sharing data between multiple devices (see Abstract).
Hassan et al. U.S. Patent Application Publication Number 2021/0185520 A1.  Display method for sharing content between content source devices and display devices (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451